UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
------------------------------------------------------------------X
YUGESH NARAYAN,                                                             Case No. 20-cv-3265

                                   Plaintiff,

                  -against-

SONNY’S AUTO COLLISION & REPAIRS, INC.,

                                    Defendant.
------------------------------------------------------------------X

                  SETTLEMENT AGREEMENT AND RELEASE OF CLAIMS

       This SETTLEMENT AGREEMENT AND RELEASE OF CLAIMS (the “Agreement”)
is made and entered into as of the 21st day of December, 2020 by and between YUGESH
NARAYAN (“Plaintiff”) and Defendant SONNY’S AUTO COLLISION & REPAIRS, INC.
(“Defendant”)(Plaintiff and Defendant are collectively referred to herein as the “Parties” and
singularly as “Party”).

        WHEREAS, on July 21, 2020, Plaintiff filed a Complaint in the United States District
Court for the Eastern District of New York, Case No. 20-cv-3265 (the “Action”), against
Defendant alleging, among other things, violations by Defendant of the Fair Labor Standards
Act, 29 U.S.C. § 201 et seq. (“FLSA”) and the New York Labor Law (“NYLL”) in connection
with his employment at Defendant (the “Complaint”); and

       WHEREAS, Defendant denies any and all claims of liability or wrongdoing asserted in
the Action;

       NOW THEREFORE, for in consideration of the mutual promises herein contained, and
for good and valuable consideration, the receipt, sufficiency and adequacy of which are hereby
acknowledged, the Parties agree as follows:

    1. No Admission of Liability. This Agreement shall not in any way be construed as an
       admission by Defendant of a violation of any rights of Plaintiff.

    2. Payment by Defendant. In return for the Release contained in this Agreement and other
       consideration herein, Defendant shall provide payment of $20,000 (the “Settlement
       Amount”) to Plaintiff for his alleged damages, attorneys’’ fees and costs. Payment of the
       Settlement Amount shall be divided as follows:

             a.    Plaintiff – The total amount of the payment due to Plaintiff is $20,000.00 in full
                  and complete satisfaction of all of Plaintiff’s released claims against Defendant to
                  be paid as follows:




                                                                      Doc ID: ad62358f93dd77e99fa2f5fe6ea7cbff46a97cfa
               i. A check made payable to “Yugesh Narayan” for lost wages in the amount
                  of $6,381.60. Defendant shall play the employer-side taxes for these
                  wages and withhold federal and local taxes as appropriate and issue a W-2
                  as it would for any employee for these payments.

               ii. A check made payable to “Yugesh Narayan” for liquidated damages
                   pursuant to the NYLL in the amount of $6,381.60, for which an IRS form
                   1099 will be issued.

       b. Counsel – The total amount due to Plaintiff’s counsel is $7,236.80 payable to
          “Aidala, Bertuna & Kamins, P.C.” in full and complete settlement of attorneys’
          fees and costs associated with the representation of Plaintiff in this matter.

3. Timing and Place of Payment. Defendant, in consideration of the release and other
   obligations freely entered into by the Parties as set forth in this Agreement, shall deliver
   to counsel for Plaintiff the Payments described above on or before fifteen (15) days from
   Court approval of the settlement. All checks shall be sent in care of Lawrence
   Spasojevich, Esq., Aidala, Bertuna & Kamins, P.C., 546 Fifth Avenue, 6th Floor, New
   York, New York 10036. The Settlement Amount must be received by Plaintiff’s counsel
   by the close of business on the due date to be timely, provided however, that if the due
   date falls on a weekend or federally recognized holiday, the time for payment shall be
   deemed extended until the close of business the following business day.

4. Taxes. Plaintiff agrees that he shall be solely and entirely responsible for the payment
   and discharge of all federal, state and local taxes, if any, which may at any time be found
   to be due upon or as a result of the payments or benefits to each described herein,
   excluding any employer-owed taxes related to the payment described in Paragraph 2.
   Plaintiff also agrees to cooperate with Defendant in the event of a tax audit involving the
   payments under this Agreement. Plaintiff agrees to cooperate fully with the designation
   and payments set forth above and complete any paperwork necessary as a condition for
   Defendant’s payments pursuant to this Agreement, including, but not limited to,
   completion of any tax forms (such as a Form W-9 and Form W-4) or other forms
   necessary for legal compliance, either before or after such payments. Defendant may
   issue any tax forms reflecting these payments, including Federal Tax Form 1099, and
   make reports of any such payments or benefits.

5. Default. In the event that the Settlement Payment described herein in Paragraph 1,
   supra, is not received in the office of Plaintiffs’ counsel by the close of business on the
   due date, or any check given as payment hereunder is dishonored, Plaintiff’s counsel
   shall notify Defendant’s counsel, Milo Silberstein, Esq. via electronic mail to
   msilberstein@dsblawny.com. In the event Defendant fails to cure such default within ten
   (10) days from receipt of said notice, they shall be in default rendering Defendant liable
   for the Settlement Amount, as well as any attorneys’ fees and costs associated with the
   prosecution and filing of the default as well as any collection proceedings.




                                             2

                                                           Doc ID: ad62358f93dd77e99fa2f5fe6ea7cbff46a97cfa
6. Limited Release by Plaintiff. In consideration of Defendant’s willingness to enter into
   this Agreement, and in consideration of the promises contained in this Agreement,
   including the payment of the Settlement Payment, Plaintiff, with the intention of binding
   himself, his heirs, beneficiaries, trustees, administrators, executors, assigns and legal
   representatives, hereby irrevocably and unconditionally releases, waives and forever
   discharges Defendant from, and hereby acknowledges full accord and satisfaction of, any
   and all past and present matters, claims, demands, causes of action, and appeals of any
   kind, whether at common law, pursuant to statute, ordinance or regulation, and whether
   arising under federal, state, local or other applicable law, that are based upon federal,
   state or local laws governing minimum wage, overtime pay, wage payments, spread-of-
   hours payments, failure to pay for all hours worked, failure to provide wage statements
   and/or wage notices, failure to keep appropriate timekeeping and payroll records, or that
   otherwise arise out of or are related to the facts, acts, transactions, occurrence, events or
   omissions alleged in the Action or which could have been alleged in the Action
   (“Released Claims”). The Released Claims include, without limitation, claims under the
   Fair Labor Standards Act, the New York Minimum Wage Act, the New York Labor Law
   §§ 650 et seq., the New York Wage Payment Act, the New York Labor Law §§ 190 et.
   seq., the New York Department of Labor Regulations, 12 N.Y.C.R.R. part 142, and all
   other statutes and regulations related to the foregoing.

   a. Nothing in this Agreement is intended or shall be deemed to prohibit Plaintiff from
      participating or cooperating with the Equal Employment Opportunity Commission
      (the “EEOC”), the New York State or City Divisions of Human Rights, or any similar
      federal, state or local agency in any action brought by said agency. Plaintiff agrees
      and acknowledges, however, that he is not entitled to and will not seek or permit
      anyone to seek on his behalf any personal, equitable or monetary relief for any wage
      and hour claims in any such action.

   b. Nothing herein shall release or preclude any claims that arise after the execution of
      this Agreement.

7. Dismissal of Action. The Parties shall take such steps as are necessary to withdraw and
   not further pursue all claims brought against each other, including, but not limited to, the
   following:

       a. Withdrawal of The Action. Upon execution of this Agreement and approval by
          the Court, the Parties’ counsel shall sign and file a Stipulation and Order of
          Dismissal with Prejudice of the Action.

       b. No Other Claims. Plaintiff represents that, aside from the proceedings set forth
          in in the preamble herein, Plaintiff has not (i) filed any complaints and/or charges
          against Defendant with any other administrative agency or (ii) initiated any action
          or proceeding against Defendant in any other forum.

8. Completely Integrated Agreement. This Agreement contains the full and complete
   understanding between the Parties hereto and supersedes all prior understandings,



                                             3

                                                           Doc ID: ad62358f93dd77e99fa2f5fe6ea7cbff46a97cfa
   whether written or oral pertaining to the subject matter hereof. This Agreement may not
   be amended or modified otherwise than by written agreement executed by Plaintiff and
   by a duly authorized representative of Defendant.

9. Savings Clause. The invalidity or unenforceability of any provision of this Agreement
   shall not affect the validity or enforceability of any other provision of this Agreement.

10. Strict Compliance. The failure of any Party to insist upon strict compliance with any
    provision of this Agreement, or the failure to assert any right any Party may have
    hereunder, shall not be deemed to be a waiver of such provision or right or any other
    provision or right of this Agreement.

11. Construction. The Parties have cooperated in the drafting and preparation of this
    Agreement. No Party may be regarded as its drafter, and in any construction to be made
    of this Agreement, there shall be no presumption that it should be construed as against the
    interests of either Party.

12. Review by Counsel. By signing this Agreement, each of the undersigned acknowledges
    that he or it had a full and fair opportunity to negotiate, review, and consider the terms of
    this Agreement; that he or it has been advised to seek, and has sought, the advice of his or
    its attorney(s) in connection with its decision whether to accept the benefits that have
    been offered under the terms of this Agreement; that he or it has reviewed this Agreement
    with the attorney(s) and advisor(s) of his or its choice; that he or it has read and
    understands this Agreement; and that he or it has signed this Agreement freely and
    voluntarily, without duress, coercion, or undue influence and with full and free
    understanding of its terms.

13. Entire Agreement. This Agreement represents the entire understanding between the
    Parties hereto, and fully supersedes any and all prior agreements or understandings
    between them, whether written or oral. Plaintiff acknowledges that Defendant has no
    further obligation of any kind to Plaintiff or any of them except as contained in this
    Agreement.

14. Costs. Each Party shall bear his or its own attorneys’ fees, costs and disbursements,
    including the costs and attorneys’ fees incurred in this litigation, and there shall be no
    application to any Court by any Party or by his or its attorneys for attorneys’ fees, costs
    and/or disbursements, except as provided for in this Agreement.

15. Applicable Law. This Agreement arises out of employment within the state of New
    York and it shall in all respects be interpreted, enforced and governed under the laws of
    the State of New York without regard to New York’s choice of law principles, except as
    to matters that are governed by Federal law.

16. Execution. This Agreement may be executed electronically and/or in counterparts by
    each party. Facsimile, PDF or other electronic counterparts will be considered one and



                                              4

                                                            Doc ID: ad62358f93dd77e99fa2f5fe6ea7cbff46a97cfa
the same instrument, and each executed Agreement, when taken together, shall constitute
a complete Agreement.




                      [SIGNATURE PAGE FOLLOWS]




                                       5

                                                    Doc ID: ad62358f93dd77e99fa2f5fe6ea7cbff46a97cfa
SIGNED AND AGREED TO:


                                                                    12 / 22 / 2020
                                                          Dated:
YUGESH NARAYAN




AIDALA, BERTUNA & KAMINS, P.C.
Attorneys for Plaintiff Yugesh Narayan



                                                          Dated: 12/22/2020
LAWRENCE SPASOJEVICH
546 Fifth Avenue, 6th Floor
New York, New York 10036
Tel: (212) 468-0011



SONNY’S AUTO COLLISION & REPAIRS, INC.



                                                          Dated:
By:    James Aurora
Title: Principal



DEALY SILBERSTEIN & BRAVERMAN, LLP
Attorneys for Defendant Sonny’s Auto Collision & Repairs, Inc.



                                                          Dated:
MILO SILBERSTEIN
225 Broadway, Suite 1405
New York, New York 10007
Tel: (212) 385-0066




                                              6

                                                           Doc ID: ad62358f93dd77e99fa2f5fe6ea7cbff46a97cfa
                                         Settlement Agreement FOR EXECUTION 12.21.20.pdf
                                         Settlement%20Agre...ON%2012.21.20.pdf
                                         ad62358f93dd77e99fa2f5fe6ea7cbff46a97cfa
                                         MM / DD / YYYY
                                           Completed


This document was requested from app.clio.com




                12 / 22 / 2020           Sent for signature to Yugesh Narayan
                16:25:31 UTC             (yugeshnarayan3@gmail.com) from lspasojevich@gmail.com
                                         IP: 67.254.134.181




                12 / 22 / 2020           Viewed by Yugesh Narayan (yugeshnarayan3@gmail.com)
                16:26:24 UTC             IP: 172.58.224.61




                12 / 22 / 2020           Signed by Yugesh Narayan (yugeshnarayan3@gmail.com)
                16:27:05 UTC             IP: 172.58.224.61




                12 / 22 / 2020           The document has been completed.
                16:27:05 UTC
